Citation Nr: 1101412	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-33 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for peripheral neuropathy 
or radiculopathy of the right lower extremity, to include as 
secondary to service-connected degenerative disc disease of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to October 1981 
and from January 2005 to November 2005.  He had a period of 
active duty for training with the Army National Guard from 
January 18, 2003 to February 1, 2003.  

This matter is before the Board of Veterans' Appeals (Board) from 
March 2008 and April 2009 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.  

The Veteran participated in a Board hearing in November 2010.  A 
transcript is of record and has been reviewed.  

The Veteran has submitted additional VA medical records, service 
treatment records and private treatment records, along with a 
waiver of his right to initial RO consideration of this evidence.  
38 C.F.R. §§ 19.9, 20.1304(c) (2010).  


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease of 
the lumbar spine is manifested by limitation of forward flexion 
no worse than 90 degrees; no additional decrease in the range of 
motion of the lumbar spine due to pain, fatigue, weakness, or 
lack of endurance after repetitive use; and no muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour.  

2.  The most probative medical evidence of record shows that 
radiculopathy of the right lower extremity is due to the 
Veteran's service-connected lumbar spine disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for service-connected degenerative disc disease of the lumbar 
spine have not been met or approximated.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5242 (2010).  

2.  Radiculopathy of the right lower extremity is due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).  Under the VCAA, upon receipt of 
a complete or substantially complete application for benefits, VA 
is required to notify the Veteran and his representative, if any, 
of any information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that these notice requirements 
apply to all five elements of a service connection claim, which 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(a)-(c) (2010).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

For an increased-compensation claim, VCAA requires, at a minimum, 
that VA notify the claimant that the evidence demonstrates a 
worsening or increase in severity of the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part by 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that demonstrates a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id.  

The Board finds that the Veteran, in December 2007 and May 2008 
notice letters, was provided adequate 38 U.S.C.A. § 5103(a) 
notice, in accordance with the Court's holding in Vazquez-Flores, 
supra, and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the service connection for radiculopathy claim, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010). 

The RO has satisfied VA's duty to assist.  The RO has obtained 
the Veteran's service treatment records, VA medical center (VAMC) 
records, private treatment records, and records associated with a 
Workers Compensation claim.  The Veteran underwent VA 
examinations in February 2008 and February 2009.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are adequate for rating 
purposes, as they provide detailed assessments of the current 
severity of the Veteran's low back disability.  

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim. 

II. Increased Rating

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  When 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination and endurance.  According to this regulation, 
it is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to these elements.  In addition, the 
regulations state that the functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran undertaking the motion.  38 C.F.R. 
§ 4.40.  

The provisions of 38 C.F.R. § 4.45 state that, when evaluating 
the joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination and pain on 
movement.  

The intent to the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Here, the RO granted service connection for lumbar strain with 
arthritis and a noncompensable rating under Diagnostic Code 5242 
in a July 2006 rating decision.  The Veteran filed the current 
claim for an increased rating in November 2007.  In a March 2008 
rating decision, the RO granted a 10 percent rating under 
Diagnostic Code 5242 for mild degenerative disc disease of the 
lumbar spine (previously evaluated as strain with arthritis, 
lumbar spine), effective the date of the increased rating claim.  
The Veteran appeals this rating assignment.   

All disabilities of the thoracolumbar spine are to be rated under 
the General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula), unless the Veteran is service-connected 
for intervertebral disc syndrome.  In that case, the disability 
is evaluated under either the General Rating Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in a higher rating.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

In regard to the first method of evaluation (total duration of 
incapacitating episodes over the past 12 months), the amended 
criteria provide that a 20 percent rating is warranted if the 
total duration is at least 2 weeks but less than 4 weeks during 
the past 12 months.  A 40 percent rating is warranted if the 
total duration is at least four weeks but less than six weeks 
during the past 12 months, and a 60 percent rating is warranted 
if the total duration is at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  The 
term "chronic orthopedic and neurologic manifestations" was 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1).  
 
In regard to the second method of evaluation (General Rating 
Formula for Diseases and Injuries of the Spine), a 20 percent 
rating is warranted if forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees; or if 
the combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  These criteria are to be applied irrespective of 
whether there are any symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  Id.  A 40 percent rating 
requires evidence of forward flexion of the thoracolumbar spine 
to 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.

Normal flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2).   
 
Any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  Here, radiculopathy 
associated with the Veteran's lumbar spine disability is 
addressed as a separate claim below.  There is no evidence of 
other neurologic abnormalities associated with the lumbar spine 
disorder.  

When rating degenerative arthritis of the spine (Diagnostic Code 
5242), in addition to consideration of rating under the General 
Rating Formula for Diseases and Injuries of the Spine, rating for 
degenerative arthritis under Diagnostic Code 5003 should also be 
considered.  Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, Diagnostic Code 5003 
provides a 20 percent rating for degenerative arthritis with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  Note (1) provides that the 20 
percent and 10 percent ratings based on X-ray findings will not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a.

Evidence and Analysis

The Veteran underwent a VA examination in February 2008.  The 
Veteran complained of low back pain radiating into his right leg.  
The examiner observed that the Veteran walks unaided with a 
normal gait.  There was no guarding of motion.  The back was 
unremarkable upon examination, with no abnormal curvature, 
focalized tenderness or muscle spasm noted.  The examiner noted 
forward flexion to 90 degrees, extension to 25 degrees, left and 
right lateral rotation to 30 degrees, and left and right lateral 
flexion to 30 degrees.  There was no further loss of motion or 
objective signs of pain after three repetitive motions.  During 
the examination, the Veteran complained of tightness but not 
pain.  

VAMC treatment records show that an X-ray of the lumbar spine 
conducted in June 2006 revealed minor spondylosis, and a magnetic 
resonance imaging (MRI) study revealed possible nerve root 
irritation due to a disc bulge.  

The Veteran received another VA examination in February 2009.  
The Veteran reported increased low back pain.  The examiner 
observed that the Veteran's gait was unremarkable.  Forward 
flexion was to 90 degrees, with 30 degrees extension, left and 
right lateral flexion, and left and right lateral rotation.  
There was no subjective or objective evidence of pain or 
discomfort upon examination.  Three repetitions of motion did not 
reveal further disability due to pain, weakness, fatigue or lack 
of endurance.  The examiner did not find evidence of muscle spasm 
of the thoracic or lumbar paraspinal muscles upon palpation.  The 
examiner observed that the Veteran could sit in a chair, bend 
completely over with his feet flat on the floor, and tie and 
untie his shoes with no subjective or objective evidence of pain.  

A private medical consultation dated in November 2008 revealed 
that range of motion of the lumbar spine was restricted in 
extension and side bending, but there were no complaints of pain.  

A November 2010 VAMC x-ray report shows that there were 
spondylitic changes in the lumbar spine with degenerative 
arthritis of the lower lumbar facet joints.  

During his November 2010 Board hearing, the Veteran testified 
that he was prescribed bed rest and time off from work after two 
steroid injections for his back.  The record shows that he 
received prolotherapy at the sacroiliac joint in May 2008 at the 
VAMC.  The treatment record does not contain any notation of 
prescribed bed rest.  A private treatment record dated in March 
2009 shows that the Veteran had an epidural injection at L4-L5 
for pain and radicular symptoms.  The report of that procedure 
shows that the Veteran tolerated it well and was instructed to 
limit activity for the rest of the day.  

Under the current regulations, the Veteran is not eligible for an 
evaluation under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Although he was 
instructed to limit activity the day that he underwent an 
epidural injection in March 2009, at least two weeks of physician 
prescribed bed rest is required for a higher rating of 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the General Formula, the Veteran is not entitled to more 
than a 10 percent evaluation, as forward flexion was 90 degrees 
during both VA examinations, and the combined range of motion of 
the thoracolumbar spine was greater than 20 degrees.  The Board 
acknowledges that there was one notation of loss of kyphosis in a 
November 2007 private chiropractic note.  However, the 
preponderance of the evidence is against a finding that this loss 
of kyphosis was chronic.  Both VA examiners specifically stated 
that there was no objective evidence of muscle spasm, and gait 
was noted to be normal.  The February 2008 VA examiner 
specifically noted no guarding and no abnormal spinal curvature.  
Thus, the Veteran is not entitled to a schedular rating of more 
than 10 percent, despite one notation in the record of loss of 
kyphosis that was not shown to be chronic.   

The evidence supports a finding that the Veteran has degenerative 
arthritis for purposes of evaluation under Diagnostic Code 5003.  
The report of a June 2006 X-ray conducted at the VAMC showed 
minor spondylosis of the lumbar spine.  Since in this case, 
degenerative arthritis is rated on the basis of limitation of 
motion, a rating under Diagnostic Code 5003 also does not provide 
for higher than a 10 percent rating.  

The Board acknowledges that the Veteran has reported that his 
lumbar spine has worsened over recent years and causes functional 
impairment.  During his Board hearing, the Veteran testified that 
his back pain has caused a transfer to a sedentary job.  Prior to 
this, he had been active in his job as a police officer, carrying 
equipment and walking long distances.  During his February 2009 
VA examination, the Veteran stated that he can no longer play 
basketball or baseball, and he cannot shovel snow.  If he drives 
for longer than 30 minutes, it causes problems.    

The Board does not doubt that the Veteran's lumbar spine 
disability causes pain.  However, the medical evidence of record 
supports the proposition that the symptomatology associated with 
his disability has not approached the level which would allow for 
the assignment of a 20 percent rating for the appeal period.  In 
addition, the Board has considered whether an increased 
disability rating is warranted for the Veteran's lumbar spine 
disability based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and 4.49, and the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Importantly, the Veteran has been 
repeatedly found not to exhibit any additional limitation of 
motion of his lumbar spine due to pain, fatigue, weakness, or 
lack of endurance after repetitive use.  Thus, the Board 
concludes that the Veteran's painful motion is contemplated by 
the currently assigned 10 percent evaluation for his service 
connected degenerative disc disease and that the assignment of a 
higher disability rating based on the DeLuca factors is not 
warranted.  

Thus, the Board finds that an evaluation higher than the 
currently assigned 10 percent evaluation for the service 
connected lumbar degenerative disc disease is not warranted at 
any time during the appeal period.  Fenderson v. West, 12 Vet. 
App. 119 (1999), see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  For reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased rating for his 
service-connected degenerative disc disease of the lumbar spine.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral for an 
extraschedular rating as outlined in 38 C.F.R. § 3.321(b)(1) is 
warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this 
regard, the Board acknowledges that, in the present case, the 
Veteran has some functional impairment as a result of his 
service-connected lumbar spine disability, which prevents him 
from taking employment requiring heavy lifting; however, the 
Veteran is currently employed full time.  The Board has been 
unable to identify an exceptional or unusual disability picture 
with respect to the Veteran's service-connected lumbar spine 
disability.  Hospitalization has not been shown to be necessary.  
The medical evidence fails to demonstrate that the symptomatology 
is of such an extent that application of the ratings schedule 
would not be appropriate.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the ratings 
schedule.  

III. Service Connection

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

The Veteran asserts that his right lower extremity radicular 
symptoms are directly related to his service-connected lumbar 
spine disorder.  During his November 2010 Board hearing, the 
Veteran testified that right lower extremity symptoms began after 
a fall in 2003during annual training with the Army National 
Guard.  

Service treatment records dated in February 2005 show complaints 
of low back pain and radiculopathy in the right leg after a 
previous fall.  The Veteran again complained of pain radiating 
down his right leg in June 2005.    

During a February 2008 VA examination, the Veteran reported pain 
radiating from his low back into his right hip, causing his right 
leg to shake and tingle.  This occurred multiple times during the 
day and night.  The VA examiner noted normal sensation over the 
right leg down to the foot.  He observed that a February 2008 
electromyography study was normal and that there was no evidence 
of a neurological disorder in the lower right leg.  

A MRI study conducted at the VAMC in June 2008 revealed possible 
nerve root irritation on the right at L4-L5 due to a disc bulge.  

Upon VA examination in February 2009, the Veteran reported pain 
radiating down his right leg into his big toe occurring five to 
seven times daily.  The examiner found no atrophy in the right 
leg, and sensation to touch, pinprick and vibratory senses were 
intact.  Pulses were normal.  The examiner determined that no 
peripheral neuropathy or radiculopathy were found on examination.  

Private treatment records show diagnoses of and treatment for 
lumbar radiculopathy.  Specifically, the Veteran was diagnosed 
with He was diagnosed with an L4-L5 disc bulge with right 
radicular pain in November 2008 and January 2009.  

In a December 2008 VA primary care note, the Veteran's physician 
stated that he has lumbar radicular symptoms due to a L4-L5 
lateral disc bulge shown on MRI.

A private electromyography peripheral nerve conduction study was 
performed in December 2009.  The study was abnormal and 
demonstrated a mild chronic right lumbar polyradiculopathy 
spanning the L3 and L4 root levels.      

Thus, the objective medical evidence of record shows a diagnosis 
of right lumbar radiculopathy due to a disc bulge.  There are two 
conflicting medical nexus opinions of record.  During the 
February 2009 VA examination, the examiner determined that 
degenerative disc disease was not related to service because 
there was no disc damage in a 2005 MRI or during a previous VA 
examination.  He did not provide a nexus opinion with regard to 
radiculopathy because none was found upon examination.  

A May 2009 report of contact shows that the RO contacted the VA 
examiner for clarification.  He stated that the Veteran's disc 
bulge was not secondary to or aggravated by service-connected 
degenerative disc disease.  The radiculopathy shown in an 
electromyogram was not secondary to or aggravated by the service-
connected degenerative disc disease but was due to the non-
service connected disc bulge.  He did not offer a rationale 
behind this opinion  

The VA examiner's statements are confusing in that he did not 
seem to understand at first that service connection was in effect 
for degenerative disc disease, and the issue before him was 
whether the degenerative disc disease caused radiculopathy or the 
disc bulge responsible for radiculopathy.  Then he went on to 
acknowledge that degenerative disc disease was service-connected 
and stated that any radiculopathy was due to a non service-
connected disc bulge.  However, he did not provide a rationale 
behind his determination that the Veteran's disc bulge is a 
wholly separate disability from service-connected degenerative 
disc disease.  For the reasons discussed above, the Board affords 
this opinion little probative value.  

In contrast, in a September 2008 letter, Dr. E.C., stated that an 
aggravation of the Veteran's degenerative joint disease caused 
irritation of the lumbar nerve roots.  She cited the MRI report 
showing an L4-L5 disc bulge, with possible irritation of the 
right nerve root.  Private treatment records show that Dr. E.C. 
treats the Veteran for his back and radicular disorders.  In this 
instance, the Board finds Dr. E.C.'s conclusions to be more 
probative than the those provided by the VA examiner.  Dr. E.C. 
had hands-on experience in dealing with the Veteran's medical 
problems, symptoms and manifestations, and thus her opinion was 
based on the Veteran's accurate medical history.  Accordingly, 
the Board attaches the most significant probative value to her 
statements.        

After considering the medical nexus opinions of record, the Board 
concludes that the most probative evidence of record indicates 
the Veteran's right lower extremity radiculopathy was caused by 
his service-connected degenerative disc disease of the lumbar 
spine.  Therefore, the Board affords the Veteran the benefit-of-
the-doubt and grants service connection for right lower extremity 
radiculopathy as secondary to service-connected degenerative disc 
disease.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to an increased rating for service-connected 
degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling, is denied.  

2.  Entitlement to service connection for right lower extremity 
lumbar radiculopathy is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


